        Case 4:15-cr-00075-BMM Document 65 Filed 04/30/20 Page 1 of 5


                                                                               April 30, 2020


                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                      CR 15-75-GF-BMM-JTJ

                 Plaintiff,                 FINDINGS AND
                                            RECOMMENDATIONS
       vs.

 KALVIN JOSEPH GOBERT,

                 Defendant.


                                    I. Synopsis

      Defendant Kalvin Joseph Gobert (Gobert) has been accused of violating the

conditions of his supervised release. Gobert admitted all of the alleged violations.

Gobert’s supervised release should be revoked. Gobert should be placed in

custody for 3 months, with 30 months of supervised release to follow. Gobert

should serve up to the first 180 days of supervised release at a residential re-entry

center, as directed by his probation officer.

                                     II. Status

      Gobert pleaded guilty to being on January 7, 2016, to being an Unlawful

User of a Controlled Substance While Possessing a Firearm. (Doc. 32). The

Court sentenced Gobert to 27 months of custody, followed by 3 years of
        Case 4:15-cr-00075-BMM Document 65 Filed 04/30/20 Page 2 of 5



supervised release. (Doc. 41). Gobert’s current term of supervised release began

on May 10, 2019. (Doc. 58 at 1).

      Petition

      The United States Probation Office filed a Petition on April 23, 2020,

requesting that the Court revoke Gobert’s supervised release. (Doc. 58). The

Petition alleges that Gobert violated the conditions of his supervised release: 1) by

using methamphetamine on two separate occasions; and 2) by failing to report for

sex offender treatment. (Doc. 58 at 2).

      Initial appearance

      Gobert appeared before the undersigned for his initial appearance on

April 29, 2020. Gobert was represented by counsel. Gobert stated that he had

read the petition and that he understood the allegations. Gobert waived his right to

a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on April 29, 2020. Gobert

admitted that he had violated the conditions of his supervised release: 1) by using

methamphetamine on two separate occasions; and 2) by failing to report for sex

offender treatment. The violations are serious and warrant revocation of Gobert’s

                                          2
        Case 4:15-cr-00075-BMM Document 65 Filed 04/30/20 Page 3 of 5



supervised release.

      Gobert’s violations are Grade C violations. Gobert’s criminal history

category is I. Gobert’s underlying offense is a Class C felony. Gobert could be

incarcerated for up to 24 months. Gobert could be ordered to remain on

supervised release for up to 33 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 3 to 9 months.

                                 III. Analysis

      Gobert’s supervised release should be revoked. Gobert should be

incarcerated for 3 months, with 30 months of supervised release to follow. Gobert

should serve up to the first 180 days of supervised release at a residential re-entry

center, as directed by his probation officer. This sentence is sufficient but not

greater than necessary.

                                  IV. Conclusion

      The Court informed Gobert that the above sentence would be recommended

to United States District Judge Brian Morris. The Court also informed Gobert of

his right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Gobert that Judge Morris would consider a

timely objection before making a final determination on whether to revoke his

supervised release and what, if any, sanction to impose. Gobert stated that he

                                          3
        Case 4:15-cr-00075-BMM Document 65 Filed 04/30/20 Page 4 of 5



wished to waive his right to object to these Findings and Recommendations, and

that he wished to waive his right to allocute before Judge Morris.

The Court FINDS:

      That Kalvin Joseph Gobert violated the conditions of his supervised release
      by using methamphetamine on two separate occasions; and by failing to
      report for sex offender treatment.

The Court RECOMMENDS:

      That the District Court revoke Gobert’s supervised release and commit
      Gobert to the custody of the United States Bureau of Prisons for a term of
      3 months, with 30 months of supervised release to follow. Gobert should
      serve up to the first 180 days of supervised release at a residential re-entry
      center, as directed by his probation officer.

       NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations to

which objection is made. The district court judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district court judge, and may




                                           4
        Case 4:15-cr-00075-BMM Document 65 Filed 04/30/20 Page 5 of 5



waive the right to appear and allocute before a district court judge.

      DATED this 30th day of April, 2020.




                                           5
